DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to the amendment filed 12 January 2021 wherein applicant amends claims 1-4, 9, 12, 15, 17, 20-21, 24, 26, 31,  and claims 1-32 are pending in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for depicting, means for processing, means for generating, means for adjusting, means for monitoring, means for deducting, means for determining, means for setting, means for receiving, means for linking and means for submitting in claims 15-19. The support for the means are described in the specification paragraphs 61-75 and figures 3 & 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “depicting, on a display of a player terminal, action from an interactive gaming session directed to an interactive game, wherein the interactive game is hosted by a host computer system and includes a video game or an arcade game; and wherein the interactive game has a variable payback that is in part dependent on objectives set before the interactive game begins;” “setting, based on the objectives, a variable payback amount that is dependent on the objectives and completion of the objectives;” “presenting, on the display of the player terminal, a representation of the variable payback amount;” “processing a request to generate a credit in exchange for monetary value; generating, upon validation of receipt of the monetary value, a credit;” “adjusting, based on the objectives, one or more gaming parameters representative of a skill level to regulate a level of difficulty generated by the player terminal that a player will experience while playing the interactive game;” “monitoring, during the interactive gaming session, a player interaction area for a bet having a betting value;” “deducting, upon detecting the bet, the betting value from the credit associated with the player terminal;” “setting a variable payback amount based on the selection of the objective by the player, wherein an amount of the variable payback amount is proportional to the skill level”; “causing the variable payback amount to be displayed to the player via the display”; “updating the variable payback amount according to live game play statistics and a baseline skill distribution for the interactive game”; and “paying out winnings that are based, at least in part, upon the objectives, the variable payback amount, and completion of the objectives within the interactive game.” 
The limitations of “setting” and “updating” steps is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting using “one or more processors,” nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the using “one or more processors” setting a variable payback amount based on the selection of the objective by the player, wherein an amount of the variable payback amount is proportional to the skill level” in the context of the these claims encompasses the user think of sett a variable payback amount based on objective selection by the player that proportional to the skill level. If the claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
The limitations of “depicting”, “setting”, “presenting”, “processing”, “generating”, “adjusting”, “monitoring”, “deducting”, “causing”, “updating” and “paying” steps is a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices of placing a wager and following rules and instructions to implement play of the game . That is, other than reciting using “one or more preprocessors,” nothing in the claim elements precludes the steps from practically being performed by a program on a computer readable medium/hard drive. If the claim limitations, under its broadest reasonable interpretation, covers performance of the fundamental economic principles or practices of placing a wager and following rules and instructions to implement play of the game but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The claim recites an additional element using a processor to perform the “depicting”, “setting”, “presenting”, “processing”, “generating”, “adjusting”, “monitoring”, “deducting”, “causing”, “updating” and “paying” steps. The processor in the “depicting”, “setting”, “presenting”, “processing”, “generating”, “adjusting”, “monitoring”, “deducting”, “causing”, “updating” and “paying” steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The 2019 PEG (Revised Patent Subject Matter Eligibility Guidance) defines the phrase “integration into a practical application” to require an 
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
 Alice Corp., 134 S. Ct. at 2355–56 (mere instruction to implement an abstract idea (game rules) on a computer "cannot impart patent eligibility), and Versata Dev. Group, Inc. v. SAP Am. (Storing and retrieving information in memory) see MPEP (2106.05(d)(II), does not transform the claims into eligible subject matter. Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Furthermore, as evidence by the prior art submitted, McMain et al. (US Pub. No. 2007/0024002) in paragraph 32; Daniel et al. (US Pub. No. 2006/0189381) in paragraph 131; Singer et al. (US Pub. No. 2004/0192431) in paragraph 21; and Kadlic (US 5,816,915) in col. 3, lines 35-59, discloses that a credit input mechanism (coins and bill acceptors) and ticket reader are conventional and well known in the art. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the “depicting”, “setting”, “presenting”, “processing”, “generating”, “adjusting”, “monitoring”, “deducting” and “paying” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept.
The dependent claims 2-14, 16-19, 21-23, 25-30 and 32, each recite additional abstract ideas that are related to the “Mental Process” and “Certain Methods of Organizing Human Activity” groupings which do not cure the deficiencies of the independent claims. Each of the dependent 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,339,760. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-30 of the U.S. Patent No. 10,339,760 "anticipates" claims 1-32 of application serial number 16/459395.  Accordingly, claims 1-32 of Application No. 16/459395 are not patentably distinct from claims 1-30 of U.S. Patent No. 10,339,760.  Here, claims 1-30 of U.S. Patent No. 10,339,760 requires elements of claim 1, a player terminal comprising: one or more processors; a communications component to connect the player terminal to a gaming platform running on one or more servers; a display to depict action from an interactive gaming session directed to an interactive game, wherein the interactive game is a single player game that has a variable payback that is in part dependent on objectives selected by a player before the interactive game begins; wherein the player selects or enters, via the display or an interaction area, objectives that represent achievable goals for winning the interactive game; and a memory having instructions stored thereon that when executed by the one or more processors cause the player terminal to: process a request to generate a credit in exchange for monetary value; generate, upon validation of receipt of the monetary value, a credit; adjust, according to the objectives selected or entered by the player, one or more gaming parameters to regulate a level of difficulty generated by the player terminal that the player will experience while playing the interactive a communications interface coupling the one or more processors in communication with a host computer system; a display to depict action from an electronic interactive gaming session directed to an interactive game hosted by the host computer system, wherein the interactive game is a single player game that has a variable payback that is in part dependent on objectives selected by a player before the interactive game begins; wherein the player selects or enters, via the display or an interaction area, objectives that represent achievable goals for winning the interactive game; and a memory having instructions stored thereon that when executed by the one or more processors cause the player terminal to: process a request to generate a credit in exchange for monetary value; generate, upon validation of receipt of the monetary value, a credit; adjust, according to the objectives selected or entered by the player, one or more gaming parameters representative of a skill level to regulate a level of difficulty generated by the player terminal that the player will experience while playing the interactive game; monitor, during the interactive gaming session, a player interaction area for a bet having a betting value; deduct, upon detecting the bet, the betting value from the credit associated with the player terminal; set a variable payback amount based on the selection of the objectives by the player, wherein an amount of the variable payback amount is proportional to the skill level; cause the variable payback amount to be displayed to the player via the display; update the variable payback amount according to live game play statistics and a baseline skill  distribution for the interactive game; and determine a payout amount that is based upon the objectives and completion of the objectives within the interactive game; claim 15 a player terminal comprising: means for depicting action from an electronic interactive gaming session hosted by a host computer system, wherein the interactive game includes a video game or an arcade game; wherein the interactive game has a variable payback that is in part dependent on objectives selected by a player before the interactive game begins; and wherein the objectives represent goals for playing the interactive game; means for processing a request to generate a credit in exchange for monetary value; means for generating, upon validation of receipt of the monetary value, a credit; means for adjusting, based on the objectives selected by the player, one or more gaming parameters representative of a skill level to regulate an experience the player will have while playing the interactive game; means for monitoring, during the interactive gaming session, a player interaction area for a bet having a betting value; means for deducting, upon detecting the bet, the betting value from the credit associated with the player terminal; means for setting a variable payback amount based on the selection of the objectives by the player, wherein an amount of the variable payback amount is proportional to the skill level; means for causing the variable payback amount to be displayed to the player via the display; means for updating the variable payback amount according to live game play statistics and a baseline skill  distribution for the interactive game; and means for determining a payout amount that is based, at least in part, upon the objectives and completion of the objectives within the interactive game; claim 20, a non-transitory computer readable medium having instructions stored thereon, that when executed by one or more processors cause a machine to: depict action from an electronic interactive gaming session directed to an interactive game, wherein the interactive game has a variable payback that is in part dependent on objectives set by a player; wherein the player enters or selects objectives that represent goals within the interactive game that the player completes for winning a bet; and process a request to generate a credit in exchange for value; generate, upon validation of receipt of the value, a credit; receive adjust, based on the objectives entered or selected, one or more gaming parameters representative of a skill level to change a difficulty of the interactive game that the player will set a variable payback amount based on the selection of the objectives by the player, wherein an amount of the variable payback amount is proportional to the skill level; cause the variable payback amount to be displayed to the player via the display; update the variable payback amount according to live game play statistics and a baseline skill  distribution for the interactive game; and determine a payout amount that is based upon, at least in part, the objectives and the completion of the objectives within the interactive game; claim 24, a player terminal comprising: one or more processors; a communications interface coupling the one or more processors in communication with a host computer system; a display to depict action to a player from an electronic interactive gaming session directed to a video or arcade game hosted by the host computer system, wherein the video or arcade game has a variable payback that is in part dependent on objectives set before the interactive gaming session begins; and a memory having instructions stored thereon that when executed by the one or more processors cause the player terminal to: process a request to generate a credit in exchange for monetary value; generate, upon validation of receipt of the monetary value, a credit; adjust, according to the objectives, one or more gaming parameters representative of a skill level for operating the video or arcade game at a corresponding level of difficultly created by the player terminal during the video or arcade game; monitor, during the interactive gaming session, a player interaction area for a bet having a betting value; deduct, upon detecting the bet, the betting value from the credit associated with the player terminal; set a variable payback amount based on the selection of the objectives by the player, wherein an amount of the variable payback amount is proportional to the skill level; cause the variable payback amount to be displayed to the player via the display; update the variable payback amount according to live game play statistics and a baseline skill  distribution for the interactive game; and pay out an amount that is electronic interactive gaming session directed to an interactive game, wherein the interactive game is hosted by a host computer system and includes a video game or an arcade game; and wherein the interactive game has a variable payback that is in part dependent on objectives set before the interactive game begins; setting, based on the objectives, a variable payback amount that is dependent on the objectives and completion of the objectives; presenting, on the display of the player terminal, a representation of the variable payback amount; processing a request to generate a credit in exchange for monetary value; generating, upon validation of receipt of the monetary value, a credit; adjusting, based on the objectives, one or more gaming parameters representative of a skill level to regulate a level of difficulty generated by the player terminal that a player will experience while playing the interactive game; monitoring, during the interactive gaming session, a player interaction area for a bet having a betting value; deducting, upon detecting the bet, the betting value from the credit associated with the player terminal; set a variable payback amount based on the selection of the objectives by the player, wherein an amount of the variable payback amount is proportional to the skill level; cause the variable payback amount to be displayed to the player via the display; update the variable payback amount according to live game play statistics and a baseline skill  distribution for the interactive game; and paying out winnings that are based, at least in part, upon the objectives, the variable payback amount, and completion of the objectives within the interactive game. Thus it is apparent that the more specific claims 1-30 of U.S. Patent No. 10,339,760 encompasses claims 1-32 of Application No. 16/459395. Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second .

Response to Arguments
Applicant's arguments filed 12 January 2021 have been fully considered but they are not persuasive.
Applicant contends that the amendments to the claims now recite additional elements that sufficiently integrate any such exemptions into a practical application under Prong Two of Step 2A and cites McRO as support.
The examiner respectfully disagrees. As noted above, the limitations of “depicting”, “setting”, “presenting”, “processing”, “generating”, “adjusting”, “monitoring”, “deducting”, “causing”, “updating” and “paying” steps is a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices of placing a wager and following rules and instructions to implement play of the game . That is, other than reciting using “one or more preprocessors,” nothing in the claim elements precludes the steps from practically being performed by a program on a computer readable medium/hard drive. For example, but for the using “one or more processors” language, setting a variable payback amount based on the selection of the objective by the player, wherein an amount of the variable payback amount is proportional to the skill level” in the context of the these claims encompasses the user think of sett a variable payback amount based on objective selection by the player that proportional to the skill level. If the claim limitations, under its broadest reasonable interpretation, covers a mental process and performance of the fundamental economic principles or practices of placing a wager and following rules and instructions to implement play of the game but for the recitation of generic computer components, then it falls within the “Mental Process” and “Certain Methods of Organizing Human  McRO were focused on a specific asserted improvement in computer animation, i.e., the automatic use of rules of a particular type. According to the courts, the claimed process used a combined order of specific rules that renders information into a specific format that is then used and applied to create desired results: a sequence of synchronized, animated characters. By incorporating the specific features of the rules as claim limitations, these claims were found by the court to be limited to a specific process for automatically animating characters using particular information and techniques. However, the fact pattern of McRO and the issues presented in the claims on appeal are not the same. None of the present claims are directed a specific process for automatically animating characters using particular information and techniques as discussed in McRO. Rather, the present claims are merely using the display of the gaming machine as a tool to implement the abstract idea.
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art (MPEP 2106.05(a)). The claims do not purport to improve the functioning of the computer itself or to improve any other technology or technical field. Use of an unspecified generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claims does not amount to significantly more than the abstract idea itself. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX P RADA whose telephone number is (571)272-4452.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/A.P.R./            Examiner, Art Unit 3715                                                                                                                                                                                            
/Jay Trent Liddle/            Primary Examiner, Art Unit 3715